Citation Nr: 1417853	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  05-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Denver, Colorado.

In March 2007, the Veteran and his son testified at a Board hearing held in Washington, DC, before the undersigned Veterans Law Judge, a transcript of which has been associated with his claims file.

A June 2007 Board decision reopened and remanded the Veteran's claim for further development, and the Veteran's claim was later denied on the merits by way of a July 2009 Board decision.  

Subsequently, in August 2010, the VA's General Counsel filed an appellee's motion for remand with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's July 2009 decision and remand the case to the Board.  A September 2010 Court order granted the motion, thereby vacating the Board's decision on the claim and remanding this matter to the Board for further review.  The Board notes that, per the appellee's motion for remand, the issue on appeal has been recharacterized more broadly as entitlement to service connection for a "back disability" (previously characterized as a claim for service connection for "degenerative disc disease (DDD) of the lumbosacral spine").

In May 2012, the Board denied the claim of entitlement to service connection for a back disability.

Subsequently, in March 2013, the Veteran's then attorney and the VA's General Counsel filed a joint motion for vacatur and remand of the Board's decision with the Court to vacate the Board's March 2012 decision and remand the case to the Board.  A March 2013 Court order granted the motion, thereby vacating the Board's decision on the claim and remanding this matter to the Board for further review.

In July 2013, the Board remanded the claim to the Appeals Management Center (AMC) for further development.

The issues of entitlement to an increased rating for undifferentiated somatoform disorder and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2014 rating decision, the AMC granted service connection for a back disability effective October 31, 2003, and assigned a 20 percent evaluation for the back disability effective October 31, 2003.

2.   A March 2014 VA compensation and award document shows that the Veteran has received compensation for the service-connected back disability.


CONCLUSION OF LAW

In light of the grant of entitlement to service connection for a back disability by the AMC, the appeal of entitlement to service connection for a back disability is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5)  (West  2002 & Supp. 2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a February 2014 supplemental statement of the case indicates that entitlement to service connection for a back disability remains denied, the AMC in a February 2014 rating decision granted service connection for a back disability effective October 31, 2003, and assigned a 20 percent evaluation for the back disability effective October 31, 2003.  Moreover, a March 2014 VA compensation and award document shows that the Veteran has received compensation for the service-connected back disability.  Hence, the AMC granted entitlement to service connection for a back disability.

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5)  (West 2002 & Supp. 2013).  As the Veteran's appeal of entitlement to service connection for a back disability has been allowed to the extent possible, there is no outstanding error of fact or law alleged for the Board to address.  It follows that the appeal of entitlement to service connection for a back disability must be dismissed.  See Mokal, 1 Vet. App. at 15.










ORDER

The Veteran's claim of entitlement to service connection for a back disability is dismissed as moot.



____________________________________________
	MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


